DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6, 12-14, 16, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Cheng (US 2014/0368753 A1, Published December 18, 2014) discloses a touch display panel, comprising: 
a display function layer group configured to implement a display function and comprising a… layer (Cheng at Fig. 7, in particular, display panel 118 including display electrode layer 124); 
a touch function layer group configured to implement a touch function and comprising a touch sensing layer (Cheng at Fig. 7, touch panel 120; ¶ [0029] discloses “The touch panel 120 of this embodiment only has one layer of touch-control element layer, includes the first sensor series extending along a first direction and the second sensor series extending along the second direction that isolated from and cross each other, for example….  In other embodiments, the touch panel 120 may include two sensor layers, whose structures and relative arrangements may be as the two sensor layers”)… 
a bonding layer group disposed between the display function layer group and the touch function layer group and comprising a transparent conductive layer, wherein the reduce the capacitance formed between the conductive elements of the touch panel 120 and the display panel 118, so as to improve the sensing performance of the touch panel 120 and reduce the noise of the display panel 118.”).
Cheng does not expressly disclose that its two sensor layers comprise a touch signal detecting layer and a touch signal scan layer.
Cheng does not expressly disclose that a voltage of the transparent conductive layer and a voltage of the touch signal scan layer are the same during the touch phase, and 
a signal line is connected to the transparent conductive layer and another signal line is connected to the touch signal scan layer to provide voltages to the transparent conductive layer and the touch signal scan layer.
However, Lee (US 2016/0110020 A1, Published April 21, 2016) discloses that its two sensor layers are a touch signal detecting layer and a touch signal scan layer (Lee at Fig. 8C, in particular, transmitting electrodes 830 and receiving electrodes 840).
Lee also does disclose that a voltage of the transparent conductive layer and a voltage of the touch signal scan layer are the same during the touch phase (Lee at Fig. 8C, transmitting electrode 830 and AMOLED upper electrode 810 simultaneously receive voltage V1; ¶ [0050] discloses “In the exemplary embodiment of FIG. 8C, when the touch scan is performed, the driving circuit transmits the scan signal to the if the driving signal is a pulse clock signal with a first voltage level V1 as shown in FIG. 8C, the same pulse clock signal can be simultaneously transmitted to the upper electrode 810 of the AMOLED display panel for driving to display, and since the voltage levels at the two electrodes are the same, the capacitor C.sub.RC formed therebetween can also be effectively eliminated”), and 
a signal line is connected to the transparent conductive layer and another signal line is connected to the touch signal scan layer to provide voltages to the transparent conductive layer and the touch signal scan layer (Lee at Fig. 7; Fig. 8C, signal lines for transmitting electrode 830 and AMOLED upper electrode 810 are necessarily present).
Cheng discloses a base touchscreen device upon which the claimed invention is an improvement.  Lee discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Cheng the teachings of Lee for the predictable result of eliminating the capacitance CRC between a transmitting electrode and an AMOLED upper electrode (Lee at Figs, 8A, 8C; ¶ [0048], [0050]).
The combination of Cheng and Lee does not disclose that the display function layer group comprises a cathode layer.  
However, Yanagawa (US 2014/0139761 A1, Published May 22, 2014)does disclose that the display function layer group comprises a cathode layer (Yanagawa at Fig. 6, cathode 17K; ¶ [0086] discloses “The organic EL element 17 includes: a lower electrode (anode) 17AM formed on the planarization layer 16; an organic light emitting an upper electrode (cathode) 17K formed on the organic light emitting layer 17EL, Furthermore, the display panel 1 includes: a bank 17BNK which defines each of the organic light emitting layers 17EL; a sealing resin layer 18 formed on the upper electrode 17K; and a glass substrate (counter substrate) 19 formed on the sealing resin layer 18. The red pixel 11R, the green pixel 11G, and the blue pixel 11B correspond to the organic light emitting layers 17EL which emit light of the respective colors.”  Figs. 1-2; ¶ [0058]).
The combination of Cheng and Lee does not disclose a base touchscreen device upon which the claimed invention is an improvement.  Yanagawa discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Cheng and Lee does not the teachings of Yanagawa for the predictable result of providing a display device can be provided which includes a touch panel with a relatively large inch size, high definition, and good visibility (Yanagawa at ¶ [0009]).

However, none of the prior art found by the Examiner discloses the claimed aspect of:
wherein the bonding layer group further comprises a first encapsulation layer disposed on a surface of the transparent conductive layer away from the display function layer group and a second encapsulation layer disposed on a surface of the transparent conductive layer closest to the display function layer group;
wherein each of the first and second encapsulation layers comprises at least two inorganic thin film layers and an organic thin film layer disposed between the at least two inorganic thin film layers.

As to independent claims 12 and 20, these claims are allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/11/2022